Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al (US 2004/0237462; hereafter Collins).
Claim 1: Collins teaches a method, comprising: 
(a) moving a footprint (such as a particular etched depression) of an applicator (cylinder 100) through a supply of sealant (reservoir 102) to load the footprint with a charge of sealant (see, for example, abstract, Fig 1, 1A, 1B, [0058],[0061-0062]);
(b) moving the footprint and the charge of sealant toward a moving web of shingle stock (see, for example, Fig 1, 1A, 1B, [0058]); 
(c) as the footprint and the charge of sealant move toward the moving web of shingle stock, inhibiting the charge of sealant from being displaced on the footprint as a result of the movement of the footprint (see, for example, Fig 1, 1A, 1B, [0058] [0061] wherein the design of depression (including surrounding and trailing lips of recess) is explicitly taught to be tailored to the shape , width and thickness of the resulting transferred polymer and the cell wall divisions and protrusive portions are taught to “act to hold the polymer tab material in the etched or depressed pattern until the tab material is delivered to the roofing material…”);
(d) transferring the charge of sealant from the footprint to a surface of the moving web of shingle stock (See, for example, Fig 1, 1A, 1B, [0058], [0061]);
and (e) repeating steps (a) through (d) to apply a strip of sealant characterized by sealant dashes separated by spaces (see, for example, Fig 1, 1A, 1B, [0058], [0062]).
Claim 2: Collins further teaches wherein step (c) comprises forming a backstop (such as trailing edge / lip of depression) on the footprint at a trailing end of the footprint (see, for example, Fig 1B, [0058], [0061]).
Claim 3: Collins further teaches wherein step (c) comprises forming at least one mid-stop on the footprint between a leading end of the footprint and a trailing end of the footprint (such as one of the intermediate protrusive cell walls occurring between the leading end and trailing end of the etched feature) (see, for example, see, for example, Fig 1B, [0058], [0061]).
Claim 4: Collins further teaches wherein step (c) further comprises forming a backstop (such as trailing edge / lip of depression) on the footprint at a trailing end of the footprint (see, for example, Fig 1B, [0058], [0061]).
Claim 5: Collins further teaches step (e) comprises forming a plurality of footprints separated by gaps (areas not recessed residing between recesses, breaking up continuity of recesses) around the periphery of a wheel (cylinder 100) and rotating the wheel (See, for example, abstract, Fig 1, 1A  [0058], [0061]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Hodgson (US 3,239,992; provided in 11/20/20 IDS, hereafter Hodgson).
Claim 6: Collins teaches a method, comprising: 
(a) moving an applicator (cylinder 100) through a supply of sealant (reservoir 102), wherein the applicator includes at least one footprint (etched recess) configured to pick up a charge of sealant therein (see, for example, abstract, Fig 1, 1A, 1B, [0058],[0061-0062]); 
(b) loading the charge of sealant within the at least one footprint as the applicator moves through the supply of sealant (see, for example, abstract, Fig 1, 1A, 1B, [0058],[0061-0062];
 (c) moving the at least one footprint and the charge of sealant toward a moving web of shingle stock (see, for example, abstract, Fig 1, 1A, 1B, [0058],[0061-0062]); 
(d) retaining the charge of sealant within the at least one footprint during movement of the at least one footprint toward the moving web of shingle stock (see, for example, abstract, Fig 1, 1A, 1B, [0058],[0061]); 
(e) applying the charge of sealant to the moving web of shingle stock (see, for example, abstract, Fig 1, 1A, 1B, [0058],[0061-0062]);
 and (f) repeating steps (a)-(e) along the moving web of shingle stock (see, for example, abstract, Fig 1, 1A, 1B, [0058],[0061]) 
Collins teaches wherein the material applied can be, but not limited to, polymeric, thermosetting, hot-melt adhesive, elastomeric or UV curing materials and used to form tabs or continuous reinforcing strips or other regions on the roofing materials (see, for example, [0058], [0062].  Collins does not explicitly teach wherein the repeated deposited tabs can be used to form a self-seal strip of sealant.  Hodgson teaches a method of depositing a series of adhesive spots along a moving web of shingle stock (See, for example, Fig 1).  Hodgson teaches wherein rows of such adhesive spots can form a self sealing strip which provides as a means for minimizing the tearing or raising of the shingle and preventing leaking (See, for example, col 1 lines 10-55). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have repeated steps (a-e) along the moving web of shingle stock to form a self seal strip of sealant as such a structure would predictably minimize the tearing or raising of the shingle and prevent leaking.
Claim 7: Collins further teaches  wherein the at least one footprint comprises a backstop at a trailing end of the at least one footprint (such as trailing edge / lip of depression), and wherein retaining the charge of sealant comprises inhibiting movement of the charge of sealant from moving out of the trailing end of the at least one footprint with the backstop (see, for example, Fig 1, 1A, 1B, [0058] [0061]; the design of depression (including surrounding and trailing lips of recess) is explicitly taught to be tailored to the shape , width and thickness of the resulting transferred polymer and the cell wall divisions and protrusive portions are taught to “act to hold the polymer tab material in the etched or depressed pattern until the tab material is delivered to the roofing material…”).
Claim 8: Collins further teaches wherein the at least one footprint comprises a backstop at a trailing end of the at least one footprint (such as trailing edge / lip of depression), and at least one mid-stop positioned along the at least one footprint (such as one of the intermediate protrusive cell walls occurring between the leading end and trailing end of the etched feature), and wherein loading the charge of sealant within the at least one footprint comprises picking-up a first portion of the charge of sealant in a forward section of the at least one footprint, and picking up a second portion of the charge of sealant in a rear section of the at least one footprint (see, for example, see, for example, Fig 1B, [0058], [0061] where cell walls of the pattern would delineate first and second portions).
Claim 9: Collins further teaches wherein retaining the charge of sealant comprises inhibiting movement of the first portion of the charge of sealant rearwardly along the at least one footprint with the at least one mid-stop, and inhibiting movement of the second portion of the charge of sealant off of the trailing end of the at least one footprint with the backstop (see, for example, Fig 1, 1A, 1B, [0058] [0061]; the design of depression (including surrounding and trailing lips of recess) is explicitly taught to be tailored to the shape , width and thickness of the resulting transferred polymer and the cell wall divisions and protrusive portions are taught to “act to hold the polymer tab material in the etched or depressed pattern until the tab material is delivered to the roofing material…”).
Claim 10: Collins further teaches wherein the applicator comprises a plurality of footprints, each footprint comprising a trough with a back-stop at a trailing end of the trough; and wherein applying the charge of sealant to the moving web of shingle stock to form a self-seal strip comprises transferring a plurality of charges of sealant from each of the plurality of footprints of the applicator to the moving web of shingle stock, to form the self-seal strip having a plurality of sealant dashes separated by spaces (See, for example, Fig 1, 1A, [0058] [0061] of Collins as well Fig 1 of Hodgson).
.

Claim 11: Refer to the rejection of claims 6 and 7 above, further for purposes of applying art, the trough is interpreted as all or a portion of a recessive feature of the etched pattern (such as the entirety of recessed 110 of Fig 1A).   
Claim 12: Refer to the rejection of claims 8 and 11 above.
Claim 13 Refer to the rejection of claims 9, and 12 above.  
Claim 14: Refer to the rejection of claims 8 and 12 above; further for purposes of applying art, the first mid-stop and second mid-stop are interpreted as distinct cell walls of the recess, such wherein the first mid-stop is interpreted as the left wall of the central circular portion of 110 of Fig 1A and the next cell wall positioned to the left (trailing) the first mid-stop respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712